DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending
Claims 14-20 were previously withdrawn from consideration
Claims 1, 3-8 and 13 are currently amended
Claims 1-13 are rejected

Claim Objections
Amended, independent claim 1 recites “the lower portion having  a lower portion side wall” on line 14.
Remove extra space between ‘having  a’ on line 14.
Claim 1 should now recite “the lower portion having a lower portion side wall” on line 14.

	Amended, independent claim 1 recites “house at least one or more chemical materials for chemical treatment” on line 19.
	Change “chemical materials” to “water treatment chemicals” on line 19 to further maintain consistent claim language with dependent claims 5-6.
	Claim 1 should now recite “house at least one or more water treatment chemicals for chemical treatment” on line 19.

	Amended, dependent claim 3 recites “of the upper portion housing wall.” on line 3.
	Change “housing” to “side” on line 3 to maintain consistency.
Claim 3 should now recite “of the upper portion side wall.” on line 3.

Amended, dependent claim 4 recites “of the upper portion housing wall” on line 2.
	Change “housing” to “side” on line 2 to maintain consistency.
	Claim 4 should now recite “of the upper portion side wall” on line 2.

	Amended, dependent claim 5 recites “housing houses at least one or more water treatment chemicals.” on line 2.
	Add “the” in front of ‘at least’ on line 2 for further clarity.
	Claim 5 should now recite “housing houses the at least one or more water treatment chemicals.” on line 2.

	Amended, dependent claim 6 recites “wherein the one or more water treatment chemicals” on lines 1-2.
	Add “at least” in front of ‘one or more’ on lines 1-2 to maintain consistency.
	Claim 6 should now recite “wherein the at least one or more water treatment chemicals” on lines 1-2.

	Amended, dependent claim 7 recites “wherein the upper portion housing wall” on lines 1-2.
	Change “housing” to “side” on line 2 to maintain consistency.
	Claim 7 should now recite “wherein the upper portion side wall” on lines 1-2.

	Amended, dependent claim 8 recites “receiving portion of the swimming pool skimmer and support the water treatment device above the bottom of the filter basket receiving portion of the swimming pool skimmer.” on lines 3-4.
	Remove ‘and support the water treatment device above the bottom of the filter basket receiving portion of the swimming pool skimmer’ on lines 3-4.
	Claim 8 should now recite “receiving portion of the swimming pool skimmer.” on line 3.

	Amended, dependent claim 13 recites “consists essentially of a watertight cylindrical.” on line 2.
	Add “wall” after ‘cylindrical’ on line 2.
	Claim 13 should now recite “consists essentially of a watertight cylindrical wall.” on line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavigan et al. (U.S. 8,168,065 B1) (hereinafter “Gavigan”) in view of Saccoccio et al. (U.S. 2015/0354242 A1) (hereinafter “Saccoccio”) and further in view of King et al. (U.S. 2002/0020676 A1) (hereinafter “King”).

Regarding Claim 1:
Gavigan teaches a water treatment device for treating water in a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10) (see Gavigan col. 1 lines 23-25 – “The present invention relates to swimming pools, more particularly, to a pool skimmer/chlorinator that simplifies cleaning.”) (see Gavigan col. 1 lines 60-65 – “…to provide a swimming pool skimmer basket that is easy to clean without losing the chlorine tablets…provide a swimming pool skimmer basket that isolates the chlorine tablets from the debris and are easy to remove or replace.”), comprising:
	a housing configured to be located in a filter basket receiving portion of a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10 further including a housing 12) (see Gavigan col. 3 lines 1-3 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12…”), the housing having an upper portion and a lower portion (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”);
	the upper portion defined by an upper portion side wall (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, wherein the upper portion is further defined by inner wall 20 and side wall 22) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), a debris collection basket is disposed in the upper portion (see Gavigan FIG. 2, a debris compartment/collection basket 16), the debris collection basket having a basket side wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22), and a basket bottom wall (see Gavigan FIG. 2, a divider 14), the basket side wall and the basket bottom wall having a plurality of apertures adapted to permit water to flow therethrough (see Gavigan FIG. 2, a divider 14 further including a plurality of apertures 32) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 19-23 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18.”), the housing and the debris collection basket are configured and arranged so that water entering the upper portion flows through the debris collection basket, then into the lower portion and debris trapped by the debris collection basket is separated from the lower portion (see Gavigan FIG. 2, water enters the upper portion and flows through the debris collection basket (a debris compartment/collection basket 16), then into the lower portion (a lower portion where a tablet compartment 18 is located), and debris is further trapped in the debris compartment/collection basket 16 and separated from the lower portion) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 3 lines 19-26 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18…so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”);
	the lower portion having a lower portion side wall and a lower portion bottom wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22, and bottom base 24) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), the lower portion side wall and the lower portion bottom wall provided with a plurality of apertures to permit water from the lower portion to flow out therethrough (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”), the lower portion configured to house at least one or more chemical materials for chemical treatment of water passing through the lower portion (see Gavigan FIG. 11, chlorine tablets 8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).
	Saccoccio further teaches a pre-filter water skimmer system (see Saccoccio FIG. 1, a pre-filter water skimmer system 100) including a basket (see Saccoccio FIGS. 1 and 6, a basket 120), a skimming portion (see Saccoccio FIGS. 2 and 6, a skimming portion 235), a pre-filter sifter (see Saccoccio FIGS. 1 and 6, a pre-filter sifter 130), and a pre-filter skimming portion (see Saccoccio FIGS. 3 and 6, a pre-filter skimming portion 310) (see Saccoccio paragraphs 23, 25, 27 and 32), wherein the basket 120 has a basket side wall spaced inward from a housing wall 105 with a gap therebetween (see Saccoccio FIG. 4, a side wall of basket 120 is spaced inward from a side wall of the pre-filter sifter 130.  Also, a side wall of basket 120 is spaced inward from a side wall of a housing wall 105) (see Saccoccio paragraphs 23, 25, 28 and 35).  Additionally, Saccoccio further teaches spacing a distance (see Saccoccio FIG. 6) between a bottom portion 680 of the pre-filter sifter 130 and a bottom base 190 (see Saccoccio paragraph 37).
	King further teaches a purification device (see King FIG. 6, a purification device 10) supported in the bottom 207 of a skimmer basket by legs 31 (‘foot portion’) (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).
	Gavigan and Saccoccio are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan to include a basket side wall spaced inward from a housing wall with a gap therebetween, as taught by Saccoccio, to further provide an effective and efficient water treatment and disinfection device to further purify a swimming pool water (see Saccoccio paragraphs 23, 25 and 37).
	Gavigan, Saccoccio and King are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan, as modified by Saccoccio, to include at least one foot portion on a lower portion bottom wall, as taught by King, in order to raise the lower portion bottom wall above a bottom of a filter basket receiving portion of a swimming pool skimmer in order to allow a flow of water to flow through (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).

Regarding Claim 2:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket is releasably secured to and removable from the upper portion (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 3:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket has an upper rim at a top of the basket side wall and the upper rim is releasably secured to an upper portion of the upper portion housing wall (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 4:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 3, wherein Gavigan further teaches the upper portion of the upper portion housing wall includes upwardly extending resilient tabs having a camming engagement surface and the upper rim of the debris collection basket has openings configured to enter a camming engagement with the tabs (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).


Regarding Claim 5:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the lower portion of the housing houses one or more water treatment chemicals (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).

Regarding Claim 6:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 5, wherein Gavigan further teaches the water treatment chemicals provide sanitizing treatment or cathodic protection treatment to water flowing through the housing (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 2 lines 61-67) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).

Regarding Claim 7:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Saccoccio further teaches the upper portion housing wall is substantially cylindrical and the basket side wall is tapered inward as it extends into the upper portion  at least one foot extends from a bottom of the lower portion of the housing (see Saccoccio FIG. 4) (see Saccoccio paragraphs 23 and 25).
Gavigan, Saccoccio and King are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan, as modified by King, to include a basket side wall spaced inward from a housing wall with a gap therebetween, as taught by Saccoccio, to further provide an effective and efficient water treatment and disinfection device to further purify a swimming pool water (see Saccoccio paragraphs 23, 25 and 37).

Regarding Claim 8:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket has an upper rim configured to rest on an edge of a filter basket receiving portion of the pool skimmer (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 9:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein the debris collection basket has an upper rim having an outer diameter of about 7 to 8 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach an outer diameter of about 7 to 8 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, including an upper rim to have a diameter of about 7 to 8 inches to efficiently and effectively secure the basket within the inner walls of the skimmer 10 and to minimize any gaps between the rim and inner wall to further prevent any debris from bypassing the basket and accidently flowing into the lower portion including the tablet compartment (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 10:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein the debris collection basket has a height of about 4 to 7 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach a basket having a height of about 4 to 7 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, to have a height of about 4 to 7 inches to efficiently and effectively secure the basket within the inner walls of the skimmer 10 and to fit under the pool skimmer cover 2 when the skimmer cover 2 is closed (see FIG. 11) (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 11:
The combination of Gavigan, Saccoccio and King teaches the water treatment de vice of claim 9, wherein the overall height of the housing is about 9 to 14 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach a housing (basket) having an overall height of about 9 to 14 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12 (housing), as modified by the combination of Saccoccio and King, to have an overall height of about 9 to 14 inches to efficiently and effectively insert the basket (housing) into a well 4 (see FIG. 11) for water purification and treatment purposes (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 12:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 9, wherein the lower portion of the housing has an outer diameter of about 3 to 4 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach an outer diameter of about 3 to 4 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, including the lower portion of the housing to have a diameter of about 3 to 4 inches to efficiently and effectively secure the lower portion of the housing within the inner walls of the skimmer 10 (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 13:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teachs the upper portion comprises a watertight cylindrical wall and the lower portion comprises a plurality of apertures to promote water flow out of the lower portion (see Gavigan FIGS. 1-2, side wall 22, flat base 24, divider 14 including a disk 30 and a plurality of apertures 26) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).

Other References Considered
Aymes (U.S. 5,234,588) teaches a water treatment device (see Aymes FIG. 1, a combination skimmer and in-line chlorinator device) (see Aymes col. 3 lines 12-13) for cleaning swimming pools including a housing 12, a filter/strainer basket 14 further including a particulate filter 23 (see Aymes FIG. 2), a chemical/sterilization receptacle 16 for holding a chlorinating tablet, a plurality of apertures/slits 30, an upper rim 34 of housing 12 (see Aymes FIG. 2), and an upper rim 44 of filter/strainer basket 14 (see Aymes col. 3 lines 12-19) (see Aymes col. 3 lines 28-36) (see Aymes col. 3 lines 51-55) (see Aymes col. 4 lines 2-18), wherein the chemical/sterilization receptacle 16 is positioned above/upstream of the filter/strainer basket 14 (see Aymes FIGS. 1-2) (see Aymes col. 2 line 67 through col. 3 line 2 – “It is important that the dispensing receptacle is held above the filter basket to enable free flow of water and capture of debris and large particles by the basket.”) (see Aymes col. 3 lines 36-41 – “More particularly, sterilization receptacle 16 is supported above strainer basket 14 in housing 12 so that a bottom panel 24 of receptacle 16 is spaced from basket 14 by a distance sufficient to avoid interfering with the collection of debris by the strainer basket…”).

Norberto, III et al. (U.S. 2015/0247332 A1) (hereinafter “Norberto”) teaches a multi-functional floating pool skimmer and floating weir basket apparatus (see Norberto FIG. 7, a floating pool skimmer 1) (see Norberto paragraph 36) including a main housing 8, a perimeter wall 9 of main housing 8, a bottom surface 10 of main housing 8, a plurality of apertures 14, an inner housing 32, a basket 26, and a plurality of chlorine tablets 33 (see Norberto paragraphs 36, 43-45, 49, 61 and 67-68) (see Norberto paragraph 83 – “The floating pool skimmer 1 comprises a main housing 8 having a cup-like structure with a perimeter wall 9, a bottom surface 10 and an upper edge 11 of the perimeter wall 9…”) (see Norberto paragraph 85 – “A basket 26 is located within the main housing 8 that strains water passing through the floating pool skimmer 1 to capture debris and prevent debris from passing through…an inner housing 32 may be located within the basket 26 for the placement and disbursement of chlorine tabs 33 into the pool water.”).  

Enright et al. (U.S. 5,888,386) (hereinafter “Enright”) teaches a swimming pool skimmer and chlorinator apparatus (see Enright FIG. 1, a swimming pool skimmer and chlorinator apparatus 10) (see Enright col. 4 lines 51-52 – “…swimming pool skimmer and chlorinator apparatus 10…”) including a basket member 12, an upper axial portion 14 including a first frustro-conical side wall 18 having a plurality of perforations 20, a lower axial portion 16 including a second frustro-conical side wall 36 having a plurality of perforations 20, and chemicals 45 such as chlorine sticks or bromide tablets (see Enright FIG. 2) (see Enright col. 4 lines 53-56 – “…swimming pool skimmer and chlorinator apparatus 10 includes a bi-sectioned basket member 12, having an upper axial portion 14 and a lower axial portion 16…”) (see Enright col. 5 lines 1-7 – “The lower axial portion 16…designed to store water purifying chemicals 45 such as, for example, chlorine sticks or bromide tablets.  The upper axial portion 14 of the bi-sectioned basket member 12 generally includes a first frustro-conical side wall 18 having a plurality of perforations 20…”) (see Enright col. 5 lines 36-38 – “…the lower axial portion 16 of the bi-sectioned basket member 12 also includes a second frustro-conical side wall 36 having a plurality of perforations 20…”).  

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/30/2021, with respect to current claims 1-13 have been fully considered and are persuasive.  However, the previous 103 rejection of claims 1-13 has been updated (see above).
The previous claim objections regarding claims 1, 4, 6 and 8 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis regarding claims 1, 4 and 8 has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-13 have been considered and are now withdrawn as a result of the current claim amendments.


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773